      Case 3:18-cv-01869-SB       Document 1       Filed 10/24/18   Page 1 of 33




 1   Peter Strojnik,
     2375 East Camelback Road Suite 600
 2   Phoenix, Arizona 85016
 3   Telephone: (602) 524-6602
     ps@strojnik.com
 4

 5
                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
 6
                                                       Case No:
 7

 8   Peter Strojnik,                                      VERIFIED COMPLAINT

 9                                        Plaintiff,      1. Americans with Disabilities
10
                                                                         Act
                                                            2. Discrimination in Public
11                         vs.                                 Accommodations (State
                                                                        Law)
12    Provenance Fund Acquisition, LLC dba                        3. Negligence
13    Sentinel Hotel
                                                           JURY TRIAL REQUESTED
14
                                        Defendant.
15

16
     1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42
17
        U.S.C. § 12101 et seq. and corresponding regulations, 28 CFR Part 36 and Department
18      of Justice Standards for Accessible Design ("ADA"), (2) Oregon revised statutes, §§
19      659Al03 et seq ("ORS") and (3) common law of negligence per se.
20                                           PARTIES
21   2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA and

22      ORS.

23   3. Plaintiff is a single man currently residing in Maricopa County, Arizona. Plaintiff is

24      and, at all times relevant hereto has been, legally disabled by virtue of a severe right-

25      sided neural foraminal stenosis with symptoms of femoral neuropathy, prostate cancer

26      and renal cancer, degenerative right knee and is therefore a member of a protected

27      class under the ADA and ORS.

28
                                - :_   c-- -- -- - ------ I

      Case 3:18-cv-01869-SB            Document 1                 Filed 10/24/18   Page 2 of 33




 1   4. Plaintiff suffers from physical impairments described above which impairments
 2      substantially limit his major life activities. Plaintiff walks with difficulty and pain

 3      and    requires   compliant mobility accessible                     features   at places   of public

 4      accommodation. Plaintiffs impairment is constant, but the degree of pain is episodic
        ranging from dull and numbing pain to extreme and excruciating agony.
 5
     5. Defendant, owns, operates leases or leases to a lodging business ("Hotel") located at
 6
        614 SW 11 th Avenue, Portland, OR 97205 which is a public accommodation pursuant
 7
        to 42 U.S.C. § 12181(7)(A) and ORS which offers public lodging services See 28
 8
        CFR §36.104 and a listing of public accommodations in 42 U.S.C. § 12181(7) and
 9
        ORS.
10
                                                  JURISDICTION
11
     6. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §§
12      28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.
13   7. Plaintiff brings this action as a private attorney general who has been personally
14      subjected to discrimination on the basis of his disability, see 42 U.S.C. §12188 and
15      28 CFR §36.501.
16   8. This Court has continuing subject matter jurisdiction by virtue of, inter alia,

17      Plaintiffs claim for equitable nominal damages.

18   9. Venue is proper pursuant to 28 U.S.C. § 1391.
                                                                                                         ,

19   10. The ADAAG violations in this Verified Complaint relate to barriers to Plaintiffs
        mobility. This impairs Plaintiffs full and equal access to the Hotel which, in turn,
20
        constitutes discrimination satisfying the "injury in fact" requirement of Article III of
21
        the United States Constitution.
22
     11. Plaintiff is deterred from visiting the Hotel based on Plaintiffs knowledge that the
23
        Hotel is not ADA or ORS compliant as such compliance relates to Plaintiffs
24
        disability.
25
     12. Plaintiff intends to visit Defendant's Hotel at a specific time when the Defendant's
26
        noncompliant Hotel becomes fully compliant with ADAAG; just as a disabled
27      individual who intends to return to a noncompliant facility suffers an imminent injury
28      from the facility's existing or imminently threatened noncompliance with the ADA, a


                                                              2
      Case 3:18-cv-01869-SB         Document 1       Filed 10/24/18   Page 3 of 33




 1      plaintiff who is deterred from patronizing a store suffers the ongoing actual injury of
 2      lack of access to the Hotel.

 3                                          COUNT ONE

 4                      Violation of Plaintiffs Civil Rights under the ADA
     13. Plaintiff realleges all allegations heretofore set forth.
 5
     14. By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
 6
        particularly applicable to his mobility, both ambulatory and wheelchair assisted.
 7
     15. Plaintiff intended to vacation in Oregon and therefore, reviewed vacation booking
 8
        websites as documented in Addendum A which is incorporated herein for all
 9
        purposes.
10
     16.Air booking websites took Plaintiff to third party hotel booking websites as
11
        documented in Addendum A.
12   17. Plaintiff became aware that third party booking websites disclosed general availability
13      and description of Defendant's Hotel. Third Party booking websites referenced here
14      are more fully documented in Addendum A which is by this reference incorporated
15      herein.
16   18. Third party booking websites failed to identify and describe mobility related
17      accessibility features and guest rooms offered through its reservations service in

18      enough detail to reasonably permit Plaintiff to assess independently whether

19      Defendant's Hotel meets his accessibility needs as more fully documented in
        Addendum A.
20
     19. Third party booking websites also failed to make reservations for accessible guest
21
        rooms available in the same manner as individuals who do not need accessible rooms.
22
        See Addendum A.
23
     20. Thereafter, Plaintiff became aware that Defendant's 1st party booking website failed
24
        to identify and describe mobility related accessibility features and guest rooms offered
25
        through its reservations service in enough detail to reasonably permit Plaintiff to
26      assess independently whether Defendant's Hotel meets his accessibility needs as more
27      fully documented. See Addendum A.
28


                                                 3
                                                                                     _--   -_-   -_   - -~ -1


      Case 3:18-cv-01869-SB        Document 1      Filed 10/24/18   Page 4 of 33




 1   21. Plaintiff also became aware that Defendant's 1st party booking website failed to make

 2      reservations for accessible guest rooms available in the same manner as individuals

 3      who do not need accessible rooms. See Addendum A.

 4   22. Because third and first party booking agents failed to identify and describe mobility
        related accessibility features and guest rooms offered through its reservations service
 5
        in enough detail to reasonably permit Plaintiff to assess independently whether
 6
        Defendant's Hotel meets his accessibility needs Plaintiff declined to book a room
 7
        there and because Plaintiff was unable to make reservations for accessible guest
 8
        rooms available in the same manner as individuals who do not need accessible rooms,
 9
        Plaintiff declined to book a room there.
10
     23. Plaintiff thereafter reviewed Defendant's on line information relating to accessibility
11
        or lack thereof, including in particular photographs of the amenities at the Hotel all as
12      more fully documented in Addendum A.
13   24. Online information relating to accessibility or lack thereof disclosed Defendant's non-
14      compliance with architectural barriers to accessibility as more fully documented in
15      Addendum A.
16   25. Defendant has violated the ADA by denying Plaintiff equal access to its public

17      accommodation on the basis of his disability as outlined above and as outlined in

18      Addendum A.

19   26. The ADA violations described in Addendum A relate to Plaintiffs disability and

20      interfere with Plaintiffs full and complete enjoyment of the Hotel.

21   27. As a result of the deficiencies described above, Plaintiff declined to book a room at

22      Defendant's Hotel and did no travel to Oregon to vacation there.

23   28. The removal of accessibility barriers listed above is readily achievable.

24   29. As a direct and proximate result of ADA Violations, Defendant's failure to remove
        accessibility barriers prevented Plaintiff from equal access to the Defendant's public
25
        accommodation.
26
     WHEREFORE, Plaintiff prays for all relief as follows:
27
            A. Relief described in 42 U.S.C. §2000a- 3; and
28
            B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -

                                               4
       Case 3:18-cv-01869-SB         Document 1       Filed 10/24/18   Page 5 of 33




 1          C. Injunctive relief order to alter Defendant's place of public accommodation to
 2              make it readily accessible to and usable by ALL individuals with disabilities;

 3              and

 4          D. Requiring the provision of an auxiliary aid or service, modification of a

 5              policy, or provision of alternative methods, to the extent required by
                Subchapter III of the ADA; and
 6
            E. Equitable nominal damages; and
 7
            F. For costs, expenses and attorney's fees; and
 8
            G. All remedies provided for in 28 C.F.R. 36.50l(a) and (b).
 9
                                            COUNT TWO
10                               (Violation of ORS §§659.103 et seq)
11
     3 0. Plaintiff realleges all allegations heretofore set forth.
12
     31. Defendant has violated Oregon law by denying Plaintiff equal access to its public
13
        accommodation on the basis of his disability as outlined above and in Addendum A.
14
     32. Plaintiff has been injured by the unlawful discriminatory practices alleged in this
15
        Complaint.
16
     33.Pursuant to ORS, including§§ 659A.885, Plaintiff is entitled to -
17
        a. injunctive and other equitable relief; and
18
        b. damages sustained in the amount of $200; and
19
        c. punitive damages.
20
     WHEREFORE, Plaintiff demands judgment against Defendant as follows:
21
        a. A Declaratory Judgment that at the commencement of this action Defendant was
22
            in violation of the specific requirements of the statute; and
23
        d. A permanent injunction which directs Defendant to take all steps necessary to
24
            bring its Hotel into full compliance with the requirements set forth in ORS, and its
25
            implementing regulations, so that the facilities are fully accessible to, and
26
            independently usable by, disabled individuals as required by law, and which
27
            further directs that the Court shall retain jurisdiction for a period to be determined
28


                                                  5
      Case 3:18-cv-01869-SB         Document 1       Filed 10/24/18    Page 6 of 33




 1           after Defendant certifies that its facilities are fully in compliance with the relevant

 2           requirements of the Statutes to ensure that Defendant has adopted and is following

 3           an institutional policy that will in fact cause Defendant to remain fully in

 4           compliance with the law; and

 5      e. Damages in the amount of $200.00 per violation; and

 6      f. Punitive damages in an amount to be proven at trial; and

 7      g. The payment of costs of suit; and

 8      h. Order closure of the Defendant's Hotel until Defendant has fully complied with

 9           the ADA and ORS; and

10      1.   The provision of whatever other relief the Court deems just, equitable and

11           appropriate.

12                                         COUNT THREE
                                             Negligence
13

14   34. Plaintiff realleges all allegations heretofore set forth.

15   3 5. Defendant had a duty to Plaintiff to remove ADA and ORS accessibility barriers so
        that Plaintiff as a disabled individual would have full and equal access to the Hotel.
16
     36. Defendant breached this duty.
17
     3 7. Defendant's knowing and intentional discrimination against Plaintiff reinforces above
18
        fonns of discrimination, causing Plaintiff damage.
19
     38. Defendant's knowing and intentional discrimination has relegated Plaintiff to an
20
        inferior status in society, causing Plaintiff damage.
21
     39. Defendant's knowing and intentional unfair and unnecessary discrimination against
22
        Plaintiff demonstrates Defendant's knowing and intentional damage to Plaintiff.
23   40. Defendant's breach of duty caused Plaintiff damages including, without limitation,
24      the feeling of segregation, discrimination, relegation to second class citizen status the
25      pain, suffering and emotional damages inherent to discrimination and segregation and
26      other damages to be proven at trial.
27   41. By violating Plaintiffs civil rights, Defendant engaged in intentional, aggravated and

28      outrageous conduct.


                                                 6
      Case 3:18-cv-01869-SB        Document 1        Filed 10/24/18   Page 7 of 33




 1   42. The ADA has been the law of the land since 1991, but Defendant engaged in a
 2      conscious action of a reprehensible character, that is, Defendant denied Plaintiff his

 3      civil rights, and cause him damage by virtue of segregation, discrimination, relegation

 4      to second class citizen status the pain, suffering and emotional damages inherent to
        discrimination and segregation and other damages to be proven at trial
 5
     43. Defendant either intended to cause injury to Plaintiff or defendant consciously
 6
        pursued a course of conduct knowing that it created a substantial risk of significant
 7
        harm to Plaintiff.
 8
     44. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
 9
        sufficient, however, to deter this Defendant and others similarly situated from
10
        pursuing similar acts.
11
     WHEREFORE, Plaintiff prays for relief as follows:
12          A. For finding of negligence; and
13          B. For damages in an amount to be proven at trial; and
14          C. For punitive damages to be proven at trial; and
15          D. For such other and further relief as the Court may deem just and proper.
16                               REQUEST FOR TRIAL BY JURY
17          Plaintiff respectfully requests a trial by jury in issues triable by a jury.
18
                                           VERIFICATION
19
            I declare under penalty of perjury that the foregoing is true and correct to the best
20
     of my knowledge, information and/or belief. .
21
            RESPECTFULLY SUBMITTED th~ th day of October, 2018.
22
23

24

25

26
27
28


                                                 7
     Case 3:18-cv-01869-SB       Document 1                             Filed 10/24/18                      Page 8 of 33




 1                                            ADDENDUM A
2

3
                                                                                                                                               { 1.710 Hf\.'LtWS)
 4                                tlwmtown Portland
                                                                                                                                             We have 4 left at
                                  1.esl'\.2&+,5744, Exµetlill Rate

 5                                if free CruiceHalion                                                                                  $326 $261
                                  3 people booked lb.is pn:,pert, b1 !he lasi 48
                                                                                                                                                   nlgh!ly price
                                  hot.ff$
 6                                                                                                                                      Hw1)'! 01!er         ®frn
                                                                                                                     4 Re~.erve ncv< pay wnen JOU -stJy
 7

 8

 9

10
11     ADA Deficiency: Failure to identify and describe accessible features in the hotel and
       guest rooms in enough detail to reasonably permit Plaintiff to assess independently
12     whether the hotel or uest room meets his accessibilit needs.
                                                                                                        Recomm•nded for yoo
13                                                                                                           ½'e.hiwe 1 m~n left
                                            '../ H~,i.~rv~
                                               stay
                                                             nov~   i::.n1:,- when V◊tJ                         g;;z-5r;   $205                    Jt only taki,S 2
14                                                                                        £·.;.cloo-k$, req-uirtd res-mt fee' S23,1J?                    :rt'.:irHJ!es:
                                                                                                                           pet ninM


15
16     ADA Deficiency: Failure to identify and describe accessible features in the hotel and
       guest rooms in enough detail to reasonably permit Plaintiff to assess independently
17     whether the hotel or guest room meets his accessibility needs

18

19

20

21

22

23

24

25

26
27

28


                                                              8
     Case 3:18-cv-01869-SB                   Document 1                        Filed 10/24/18                 Page 9 of 33




 1               Deluxe .Room, 1 Queen Bed        V' Ffl.l.(t--C~mt:eUaHon
                 4.$5 91.1es.t rnom 1:Gcre           tU'silt 1Dt, O(t 2                                             ~          $205
                 2:30 squacre feet
 2                                                V' R.e:serve r«--;.w, ri~;rv1hen yo~Jc
                                                       ;:i:k~)'
                                                                                              E:.:-dtir.Je.s, required 1escd fee·. $2106-
                                                                                                                                per night
                                                                                                                                               It only .takes :t
                                                                                                                                                      nUn41.£s

 3

 4
                                                                                                                 \f>/i?i hJ'll1 1 room Ifft
 5                                                                                                                  4:;_4;,;   $205
                                                                                              E'<dudes requlre<l resoft .fei;r S.23.0S
 6                                                                                                                              _per night



 7
 8

 9

10
11

12

13     ADA Deficiency: Failure to identify and describe accessible features in the hotel and
       guest rooms in enough detail to reasonably permit Plaintiff to assess independently
14     whether the hotel or est room meets his accessibilit needs
                 Deluxe Room, 1 Queen Be.d
15               (Accessibt<i> Rott-In Shower)       H{ttii   Tu~. Of;i :!'.
                                                 v R.<:ostr<te ·n,:.,~·.-   payt#i-et yciu
                                                                                             E.:.s:,:Judes r~o1r!W :resOO 1~: S.23.06-
                                                     it<-W                                                                                    It Of1!f iakes 2
                                                                                                                               peroi,nt
16                                                                                                                                                   minutes




17

18                                                                                                                !J;;1?4      $221
                                                                                             Bwbctes rnqulrerl resort fat. '523.0fi
19                                                                                                                      ~efnlght
                                                                                                                                              It oo!y hikes 1
                                                                                                                                                     num1tes

20
21

22                                                                                                                             $269
                                                                                             E.Yt:fu:OOs.require<I resort fee• S?3.05
23                                                                                                                           per-right



24

25
       ADA Deficiency: Failure to identify and describe accessible features in the hotel and
26     guest rooms in enough detail to reasonably permit Plaintiff to assess independently
       whether the hotel or uest room meets his accessibilit needs
27

28


                                                                      9
     Case 3:18-cv-01869-SB                                   Document 1                                          Filed 10/24/18                         Page 10 of 33




 1                Deluxe Room, 1 Klng Bed                                           V frt."f:! C->1nc~llidlon
                  5,00: ·g.uest 10-om scorn                                              unOTue Oct :2
                                                                                                                                       E1d1Jdee- re,qulre-o re$.Orl fee: 523.06
                                                                                    if   RWMWV~ 1)(:.,¥.'. P~'f Wt\~f( j-9U
 2                                                                                  ~
                                                                                         s:fif/
                                                                                         fret lriternizt
                                                                                                                                                                           p,e_i' night
                                                                                                                                                                                            I! t}t)/ytaJ<.e~ 1
                                                                                                                                                                                                     mlnute;!


 3                                                                                  "'

 4

 5                                                                                                                                                             ~          $269
                                                                                                                                       fat:l.udes requi'r'ed rewri fetY_ S2JJ.J6
                                                                                                                                                                                            It only take$ 2
 6                                                                                                                                                                     l>e-' night
                                                                                                                                                                                                   mkiut~!}



 7

 8
                                                                                                  -C.ance-H.::'fo::m.                                     \Ve h,we· 2.r.obnm 1-ett
 9                                                                                                hIB·, Ort·!                                                  1¼\i&'.1    $445
                                                                                                    te   no,tr pr{ ~'Wier. you         Excludes rn,:pired resort !ee. S23XB
10                                                                                                                                                                         per night




11

12
       ADA Deficiency: Failure to identify and describe accessible features in the hotel and
13     guest rooms in enough detail to reasonably permit Plaintiff to assess independently
       whether the hotel or uest room meets his accessibilit needs
14
                   Sulte,.1 King Bed {Parlor)                                       ...; fire~ C~.rn:-~tO.\ttk>n


15                U+!ii!'.w!H:W                                                          1.mtlt Tue, Qci .Z
                  --i&o squafe feel                                                 .,,- RS-ser1;p -nok pcJy ·wiien ;t{<-U
                                                                                                                                      E-.:tilldts re-qu:ired resort fee; $23.0-&
                  i XXnn nect
                                                                                         ~tir                                                                                             lt imt1taJ:;es2
                                                                                                                                                                          µern-l:ghJ
                                                                                                                                                                                                 ffHf';Ule$
16                rt:,.,irJ beds JV1il;.=;.P1e.'. Grlb}
                  Hoom 1leefrn 1,gw:i.>la


17
18
                                                                                                                                                             ~            $445
19                                                                                                                                    Btciu<l-es re-qu,re-ct rnsorl fee. 523.00
                                                                                                                                                                          per !light
                                                                                                  tt~ierne.[
                                                                                                            b-ookin,;;.t er :credit
20
21
22
                                                                                                                                                         '-.Ne tur,-a 5 rnoo1-s le-ft
                                                                                                                                                             tlifAlG      $445
23                                          f!V.¼liibk~ tm rmi\~i.%<!                                                                 Excilld-es- Hltft#r-ecl reii::niJeir. S::?lAJ-6
                     Comfort .• Ak tondlni:,nAg ~rd- 01:Jy
                                                                                                                                                                                          It t>nly tak-ea: 2
                                                                                                                                                                         pa,nil}ht
                                                                                                                                                                                                  msl'tiles
24                   htW.Mtke~~pih9
                     t·J-0:,"'}""Srnc-kmg. ~1 fn~tictiy
                     C-,mrnJt:liri.utuJj::,Hifng r<:l~>Jrtt< rnr.i 6-e, r.t.qmn:,:htd.
                     subfect tc avaB1t1Uty
25
26
        ADA Deficiency: Failure to identify and describe accessible features in the hotel and
27      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
        whether the hotel or uest room meets his accessibilit needs
28


                                                                                                         10
     Case 3:18-cv-01869-SB                                  Document 1                             Filed 10/24/18                   Page 11 of 33




 1
                  t KinQ'Bed                                                    (;.,f$fH;:'.~U,;ti/o-rn:
 2                450-s{p'.i:it,1 N.2-stH~·i,eien mom, bJh:.·o.nv t<lih city     \.Ht   Qct1                                              ~          $445
                                                                                                                   E:.:t:!tldt-s ret{wred i-esoil .!et:'. S23:◊&
                                                                                                                                                                                         rt on.If M-kes 2
 3                £;>,e-cuth't L-evtt - txernt,'.re Lounge a::ce-M                                                                                    per night
                                                                                                                                                                                                mimite.s
                  fotfax... /fi,p:lf.irn ff!ij$'.~~9J.~·<¥hlll<'il*~
                  internet,.. fiiee V'llf~
 4                f.nhirt?iiirt~ent ~ Fht-t,n·eeo TV, prnrni:lH11
                  ch,.mrs.eh.·, •~nit lPi.."-0 -dt'tl<.
                  footi & Drink.., Ccn'fee,ita mab:=£. i1llf1ibi'i!, Jnt!
                  J4.bou, .re.nm $~r<1ke
 5                 sre-ep ~ VilhYl-'"th? bed ffai.te Hati;.w faiti\$,
                  :ol!iM'i rn~nu, bMi::J,;◊vt r.%t~~e$Jcrntain$, iifltl
                  tmndm\,n iH':/4c~
 6
 7

 8

 9

10                                                                                                                                                         - ",;;.{};".( 1 - - -
                                                                                                                                                                                   ***
                                                                                                                                                                                   Extetle-nU 4Al5      .



11                                                                                                                                     ~         $445
                                                                                                                 'p:'ttudt:-s required taeiod tee.: '$23.{l'S
                                                                                                                                                                                       !ton!} takes.2
                                                                                                                                                  µer night
12                                                                                                                                                                                           mincies



13

14

15

16

17

18                                                                             iandAirpon                  Po!'tland Matrl◊1t llowntown Water!r.,..                        Hilton G\mien Inn La,
                                                                                        ,;+;.¼l$87                                                        $209             :lrlh\'
                                                                                                                                                                           facenooi: 4,415
19

20
                                                                               ut cm a.lower price on thi.s hotel
21                                                                                 ll!ffiMMI
22

23     ADA Deficiency: Failure to identify and describe accessible features in the hotel and
       guest rooms in enough detail to reasonably permit Plaintiff to assess independently
24     whether the hotel or guest room meets his accessibility needs
25

26
27

28


                                                                                        11
     Case 3:18-cv-01869-SB   Document 1      Filed 10/24/18    Page 12 of 33




 1
 2
 3
 4
 5

 6

 7

 8
 9

10
11

12

13
14
15
16
17
18
19

20
21
22
23
24
       ADA Deficienc : No ADA deficienc but a    arent accesibilit to do s.
25
26

27
28


                                        12
     Case 3:18-cv-01869-SB   Document 1    Filed 10/24/18   Page 13 of 33




 1

 2
 3

 4
 5
 6
 7

 8
 9

10
11

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28


                                      13
     Case 3:18-cv-01869-SB   Document 1    Filed 10/24/18   Page 14 of 33




 1

 2
 3

 4

 5

 6

 7
 8

 9

10

11

12

13

14

15
16

17
18

19
20
21

22
23

24

25

26
27
28


                                      14
     Case 3:18-cv-01869-SB   Document 1    Filed 10/24/18   Page 15 of 33




 1

 2

 3

 4

 5
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                      15
     Case 3:18-cv-01869-SB     Document 1        Filed 10/24/18   Page 16 of 33




 1
 2
 3
 4

 5
 6

 7

 8
 9

10     ADA Deficiency: (1) Inaccessible route to -from ballroom, (2) Imrpoerly configured
       handrails.
11

12
13
14

15
16
17

18
19

20
21
22
23     ADA Deficienc : Inaccessible executive loun e.

24
25

26
27
28


                                            16
     Case 3:18-cv-01869-SB      Document 1        Filed 10/24/18   Page 17 of 33




 1

 2
 3
 4
 5
 6

 7
 8
 9
10

11

12
13
14
15
16

17

18
19

20
21
22
       ADA Deficiency: Inaccessible snack bar.
23

24
       ADA Deficiency: Failure to identify and describe accessible features in the hotel and
25     guest rooms in enough detail to reasonably permit Plaintiff to assess independently
26     whether the hotel or guest room meets his accessibility needs

27
28


                                             17
     Case 3:18-cv-01869-SB                                 Document 1            Filed 10/24/18              Page 18 of 33




 1

 2
                                                              $        ~.        ll
 3       •         24-bour bt:Lsines5; cern::er                •    Ei everor/tfr                               •   Pets aHov1ed
         •         2/4-.hour front desk                        •    Fitness facilities                          •   Porter/bellhop
 4       •         Ac,~e;sible bethroorn                       •    Free                                        •   Restavr.a nt
         •         Sreakfi:is: i!\Val!able {svrd1.1,qge)       •    Free rewspapers In lobby                    •   Rolt~iri $hi)•l/*r
 5       •         Coffee shop or cafe                              }nuroom OtCCts?ibdit:f                      •   Srnoke:--free ·pr~;iperty
         •         Conder:.ge sett<"ices                       •    U.rn:o ct TOYiD Car :scrv'k':,e             •   T~tTace
         •         Conference cei'iter                              a,·ai!able                                  •   Tomi 1'1llmber ,ofro,,ms • 100
 6                                                             •    L~ggage storage
         •·        Conferenc·e spoce sf:ze {feet)---           •    Meeting rooms • 9
 7                 22000                                       •                                                •   Year Bullt • 1909
         •         Confere-r.,e s!pac~ st::.e
                   20k4
 8       •         Dry deardn;g/f.our.dry ser.v.ke

 9     ADA Deficiency: Failure to identify and describe accessible features in the hotel and
10     guest rooms in enough detail to reasonably permit Plaintiff to assess independently
       whether the hotel or uest room meets his accessibility needs
11

12
                                                                                                                                         ©      Huny~
13                                                                                                                                     ''eSBfVE offo.n

14

15        DelJJ>{@ Klr\g Roorn ~ i=ree Int€'rnet ln Room....          ~ YP'od ·cocktn,g station. HJ room safki:_. ah~rh1 ch)tk, ·ironing fac\Jitles;
          r,efngerai:br, hai.r dryer, desk, Free Pr<:!mlurn          wiletries, bat1·v-obEs, flancreen teievision, mini bar, laptop ,afo box,. wake•
16           uo zen1ice, heating, n,'ephone, san,IJite/cablB TV, air r,"'"'fo·ir»•,1r,o

          Amenities and features
17             •      frE-e Prernium VV!fi


18        Romn Cancellatkm Policies
            Tim             is Non-Refurid&hte and cannot be ,armmded or modified, If you fail to. arri·te or tar,rnl the             no
19          r':!fund will be given. The USD 14. 99 foe from Reservaticns ..com mciuded in thE total n,)n-ri?fondabli? The room rats?S
            listi,d are for do.ul:Jle o,:cupan<:y per rn1Jrn unless ,,th1;rwi,,e sta,ed .and exdude tax recovery cha\gs?, and service foes.
            Any pan\a! bot,?! 5t8Ys ls sui?j~ct to be charg12d for the fuH re.servations .arnounc
20
             Payment, Loyalty and Rewards
21             Fun pa_yrnenc vid! be charged .to your cretht card \Vhen _you ◊CH>k this· hotet AH charges IJSD., Thtz boo1dng ~vith
               RE>servation-s.J::orn and you may nz':-lt he eHgibie for certEltn !oyarcy benefits and rewards off€red b:I th-c hotei tHrectiy,,

22     ADA Deficiency: Failure to identify and describe accessible features in the hotel and
       guest rooms in enough detail to reasonably permit Plaintiff to assess independently
23     whether the hotel or uest room meets his accessibilit needs
24
25

26
27
28


                                                                           18
     Case 3:18-cv-01869-SB                        Document 1                   Filed 10/24/18                   Page 19 of 33




 1

2

 3
 4

 5       Deluxe Queen Room, Free lmEim'::t In Room, \Pod docking station, in morn safe, alarm clock,. iron,rigfaclHNis, hair dr;er,
         de:sk, toiletrles, bathr,;bes, flat scre,ecn u,iev1sion, laptop ssfe bm:, mini ta( 1,v;,ke-up service:, heati0g, satellitelcab,e TV,
 6       te!ephom,, ;,fr

         Amenities and Features
 7

 8       Room Cancellation Policies
           ,11,ny tanceilation reterved wirhin 2: days prior to the arrival date vvifl Incur the first 2:                                     fall w erdve
 9         or ca1Kel the booking, no r>cfund will be giv-en, The USD 14,99 fee from Reservationsxom included in the total ls non•
           refundabh?, The room nm,s listed are for double occd.oar:cy per roo,11 unle.ss orhBr.vise srarnd and iaxclude ta~
           recr:x-,.;ery charges i;n-·1,:l s·er./fce·fee.s.. Any partla! hotet 5t<Sy:z subject to b:ec :h.arg:ed"for the ftiil res:~r\.\~t.lons ~n1ount.
10
         Payment, Loyalty and ll-ewards
11         full   payinem Will be charg2d to your cr-?dit card when you book this tmmt .All ,:harges in IJSD, This                            is
           R:eservatfoiis,com and you may not be .,1,,,n-s:... f,,r cen:aln 1oya\cy benefits and r,:;wards offered by the hmei directly,

12     ADA Deficiency: Failure to identify and describe accessible features in the hotel and
       guest rooms in enough detail to reasonably permit Plaintiff to assess independently
13     whether the hotel or uest room meets his accessibilit needs
14                                             DELUXE t<ING ROO!vi -
                                               FREE INTERNET
15                                             ROO~A • FRJDGE

16

17

18       Delw:e        Room, Free /nt1;rnet In Room,. Frldge - '.Pod                station, ii\ room 7,afP., alarm do.ck, ironing facilities,
         rnfrigerarnr, hair dryer, des", roilecries, b,Hhrobes, fiat ss::reen rn1,,,1,~1r,n laptop s0fe box, mini bear, wak,HJP service, heactng,
         teiephone, sarelfii:e/cable TV, 0ir conditioning
19
         Amenities and features
20         •   FrneWifi


21       Room Cancellation i>olides
           Any cancellation received within Z days prior rn the arrrva: dai:e will Inc.Ji' thtfirst          charge. lf you fail to arnve
           or tancel the boo1zing,no refund will be given, The USD 14,99                R,rn::rvations.corn induded In.the rntal is non•
22         r@fund0b1e. The morn races 1fs,ed are for double occupancy per mom unless otherwise srarnd.and exclude c,n
           recov2ry charges 21nd service fees, Any              st;:;ys ls 5ubje,:i; m be charg:ed for rhe foH rete,v;it1ons amount,
23       Payment, loyalty and Rewards
            fu\) payment will be charged w your nedit card when you book thi, hoteL Al!
24          Re5ervationu:om ,;111d you may not be eligible for <.ertain

25     ADA Deficiency: Failure to identify and describe accessible features in the hotel and
       guest rooms in enough detail to reasonably permit Plaintiff to assess independently
26     whether the hotel or guest room meets his accessibility needs
27
28


                                                                          19
     Case 3:18-cv-01869-SB                         Document 1                   Filed 10/24/18                   Page 20 of 33




 1                                             P,u,RLOR SUITE - FAEE
                                               INTERNET IN
2                                              FRIDGE

3
4

 5       Parlor Sufte ~ ~i~e·internet tn Rodrn ~ Fddg~.., iPod tk.ic.king ~tatior\ lh r\x>rr, ssfa\ a!arrn               ir,,rdng"f,2-dHpe.s. refrigerator.
         hair       desk, !=r~e: Prt1.tnhm1 VVi'fi, toHetd~.s" bathro.tu::s~ flat :s:cteen teJevisiort !.aptcip s-afe. boxr mkri bar,              service;
6        tetephone! sar,elfrtefi:a        air conclit.tordng

         Amenities al'ld Features
7          •   Free Pr1::mium Wifi                             •   Free\Vlfi


 8       Room Cance!latlon Polldes
            This booking ts '"'"'"·"''·" "'"'"'" "nd cannot b<c ,arn,Pmt,;,n or modified. if you fal1 co arrive or cancel i:he booking, no
 9          refund wW bl:' giv!i'n. iiw       14,99 fee fr,:im Re$ervaricmscom \ncluded 'in the total is non-refunclable.. The n;;om r.;tes
            Hsted are for double occup,,n,;:y per room Lmless otherwise stated and e.xdude c:3,; recovery charges and service fees,
                 p3itial hornl s:ays ts svbjen w be tharg,;d! for the fu.il rern1vation.s arnount.
10
         Payment, loyalty and Rewards
           Fun p?.yrnent will be ch,trged w your credit card wh0n you book this homL All chatges Jr USD. This booking Is with
11         Reservst!on:s.corn and you 1nay n.:t be eiiglblce for certain    benefits and rt\lvarcts offered by the horet

12     ADA Deficiency: Failure to identify and describe accessible features in the hotel and
       guest rooms in enough detail to reasonably permit Plaintiff to assess independently
13
       whether the hotel or uest room meets his accessibility needs
14

15                                             FRIDGE

16

17

18       Pador Suite, Free Internet In R,xm,, Fridge• !Pod docking srnrlon, in roorn s,fe, 0l3rm dock. ironing fa,111,ies, refrlgeroacor;
              dryer,                     b»thrnbes, flar screen r,.1,,,As1nn nini bar, lap cop zafe box; wake-up s1ervire, telephone,
         sa:ce!Ute/czbie TV, aft' con-::Hbon'ing
19
         Amenities and Featur,irn
20
21
           ,A,ny cani:eU-atibh t;!C:elvt?d \•1Athin 2. days pt/or ra the arrNa1         wm irm.vthe first 2.nighrs' cMrge. 1fyoufali w arrive
           or cancel th,:, book\ng, no refund will be giv0n, The IJSD i4.99              from Roaservatlons.wrn included in the wcai is non-
22         :refundabfe~ Tl"'1e roorn r3tes Hsted are: fi)r double occupancy per room unless otflePut,se stated ?nd ~xdude th)<
           rec,oyerf ch#rgE>z and ,zervrcs2 fees . Any partial hot.2-l Stays is s1..1bjectto be charg~d for the fuH neservat.\ons .amount
23
         Payment, Loyalty and Rewards
           Ful1         'Nill Die     w your cr,edir coard Whien you book this hoteL All charges in U.SD .. This booking (s w!rh
24         Reseivarions.com ,ind you may nor be eligible for (en:a!n ,ioyairy benefir, 31Hkewards offored by the hotel dinenly,

25      ADA Deficiency: Failure to identify and describe accessible features in the hotel and
        guest rooms in enough detail to reasonably permit Plaintiff to assess independently
26      whether the hotel or uest room meets his accessibilit needs
27
28


                                                                          20
     Case 3:18-cv-01869-SB                      Document 1                        Filed 10/24/18          Page 21 of 33




 1                                           TERRACE STUDIO SUITE
                                             KING - FREE INTERNET                                    $500          'ni:2,\1
 2                                           lN ROOt,1

 3                                                                                                                                :e1\ ;,t,t',·s bA
                                                                                                                                       rat~;
 4
 5       Tetrace Studio Suite King• Free lmernet In Room • Fn,e Premium Wifi

         Amenities am:! Features
 6         •   free Pr,emiurn 1/'hfi                          •    Free'Wifi


 7        Room Cance!!atkm Policies
            This booking Is Non•Refundab',a an,1 cannot be arne,,ded or modified, Ii' you fail co aiYlve Qr' ca nee! the booking, no
 8          refun.:1 vtill be given. The USO 14.99 fee from Reservaricns.com inducted in rhe rornl is,non,refundable. The room rates
            Hs.c.ed are for dcubta·occ.1pancy per rootn unless orh-en:As& sta1ed and &:-<dude cax· recov~ry chirg~s a·no s~f\l!t:e fees,
            Any piHtlal hot,d stays is subject to be charged for che foll resNvatlons an,◊Ul'<L
 9
         Paym1:nt, Loyalty and Rewards
10         Full pay_n1ent>t,1il!"·be·charged tQ your·cr~~tr: ~artj 1,vhan you book thls fV)tet Alt charges Hl USD., This boc,king is vihh
           Resetvations,ton1 and you rrtay not be ellg!C\e fo.r certalr1 h:y:att,r• bene:fits and reviatds ·offered by th~ htH.:eJ direttly*

11
        ADA Deficiency: Failure to identify and describe accessible features in the hotel and
12      guest rooms in enough detail to reasonably permit Plaintiff to assess independently
        whether the hotel or uest room meets his accessibility needs
13                                           BRIDGETOWN PARLOR
                                             SUITE KING - FREE                                       $500           ·,i~:1
14                                           !NTERNET lN ROOM
                                             (2j 'J,d'l/ ,",J;;;·; Uit(A(l;, ,Wlie'.\(   0;,,·

                                                                                                                                  0 J,;st 3 room,
15                                                                                                                                1eft at tf{s i.cvv

16

17       Bridgew,vn Parlor Svfte King• Free Jmerner In Room• Free Premium Wlfl

         Amenities amfl"eatures
18        • Free Premium Wifi                                 •    Fret:Wifi

19       Room Cam::ellatio11 J>ol!cies
           This booking is Non.Refundable and cannor be arnended or modifisd. If you faii rn 0rrive or rnnce1 the booking. no
20         refund will be giver,_ The USO 14,99 fae from Reservations.con induded in rhe tor2,l ,., non-refundable. The room r.sr12s
           i1St$d ar,;, fordovbie o,c,ipan,y per room (ml$ZS otherwise stated and ":;.:dud~ tax re,ov&ry ;;barges ,~nd seP/i,:;, fo,;,s.
21         Any pari:ial hot'i?i stays is subJ1eCT co he charged for th;, f1.dl reserva,ions amoun:.

         Payment, loyalty and Rewards
22          Fun paymenr will be charged to your c2dit card when you book this horat All charges in USO., This booking is With
            Reservations.corn and you may nor be eligil:>!e for certain loya.ity b&tH,fits ;;rd rnwards offered. by the ho:e! direa:y.
23     ADA Deficiency: Failure to identify and describe accessible features in the hotel and
       guest rooms in enough detail to reasonably permit Plaintiff to assess independently
24
       whether the hotel or uest room meets his accessibilit needs
25

26

27
28


                                                                           21
     Case 3:18-cv-01869-SB                       Document 1              Filed 10/24/18                Page 22 of 33




 1
                                            TERRACE STUDIO SUITE
                                            l<!NG - FREE tNTERNET
 2                                          IN ROOM
                                            [~
 3
 4
 5       Tertace Studio Suite King• Free 1ntemet !n R.oom
         Amenities and Features
 6         .,   FreeWitl

 7       !loom Cam::ellation Polkies
            Any canceHation reteived w,chin 2 d,,ys prior to the arriVei de,& will incur the first        char,ge·, if you faH to arrive
 8          or cancel the booking, no rifund will be g,,.,en. The USD !4 .99 fee from Reser1ations,ei:1m            ln cht? toca1 is nonn
            refundab\.e .. The rooii1 races Hm,d are for doubie ocrnpa1ee·1 J:1€1' room unles5 otherw,sie
            recovery charges and service fees. A:ny                stays is subject robe charged
 9
         Payment, Loyalty and Rew.irds
10         f'.,Jl\ payment wlH he charged to yow credit card when yo,1 b,;;,ok this hote!. All charg1?s USD. Th>;; bookiiig with
           Reservations <om ami you may not be eligible for certain loyah;y b1?11efits and rewards offered by dw hotei direc:ly.
11
       ADA Deficiency: Failure to identify and describe accessible features in the hotel and
12     guest rooms in enough detail to reasonably permit Plaintiff to assess independently
       whether the hotel or uest room meets his accessibilit needs
13
                                           BRIDGETOVVN
14                                         SUITE K!NG-
                                                    fN ROOM
15
16

17
18       Amenities and Features
           •    Free vvm

19
         Room Cam:ellath:m l'olides
           Any canceda:ion rBt-eived within.·2' days prttw to rhe arrival date )i!! incur the fkst 2 nights' charge. li ~/OU fad to EHTiv-e
                                                                                11

20                                                                              ~


           or cancel the booting, no refund will be giv1?11, Tt:e USD 14,99 fee frorn R.es&Nations,com included in ,he :otai non-
           r&fundabie. The reon1 races Osted are for doubLe o~cucan-cy per too.tn untes:s otherv~'lse siated and exdude t-5P~
21         rncove,7 charges ar,ct s&rvL:e fees Any partial ho,>?:i srays 1.s subject to be dMrged for the fulJ reservatiom amouDt.

         Payment, Loyalty and Rewards
22         FuH paymemwill be charged to your credlrcmi when you book this howl. /\II charges fr USD,                             is with
           ReservatJons,eorn and yow n1ay not bB e1iglb~e for -ter:r1ln Joy:aicy ben.efits and rev1.ards offe1-ed-by            rlirect!y,
23
       ADA Deficiency: Failure to identify and describe accessible features in the hotel and
24     guest rooms in enough detail to reasonably permit Plaintiff to assess independently
       whether the hotel or uest room meets his accessibilit needs
25

26

27

28


                                                                   22
     Case 3:18-cv-01869-SB   Document 1    Filed 10/24/18   Page 23 of 33




 1

 2
 3

 4
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26

27

28


                                      23
     Case 3:18-cv-01869-SB   Document 1      Filed 10/24/18   Page 24 of 33




 1

 2
 3

 4

 5

 6
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25
       ADA Deficienc : Non-com liant bathroom.
26

27

28


                                        24
     Case 3:18-cv-01869-SB   Document 1      Filed 10/24/18   Page 25 of 33




 1

 2

 3

 4

 5

 6

 7
 8

 9

10

11

12

13
14

15
16

17

18

19

20
21

22

23

24

25
       ADA Deficienc : Non-com liant bathroom.
26

27

28


                                        25
     Case 3:18-cv-01869-SB   Document 1    Filed 10/24/18   Page 26 of 33




 1

 2

 3

 4

 5
 6
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24
25

26
27

28


                                      26
     Case 3:18-cv-01869-SB   Document 1    Filed 10/24/18   Page 27 of 33




 1

 2
 3

 4

 5
 6

 7

 8

 9

10
11

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27
28


                                      27
     Case 3:18-cv-01869-SB   Document 1    Filed 10/24/18   Page 28 of 33




 1
 2
 3
 4

 5
 6

 7
 8
 9

10
11

12
13
14
15
16

17
18
19

20

21
22
23
24
25
26
27
28


                                      28
     Case 3:18-cv-01869-SB   Document 1    Filed 10/24/18   Page 29 of 33




 1

 2
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27

28


                                      29
     Case 3:18-cv-01869-SB   Document 1    Filed 10/24/18   Page 30 of 33




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15     ADA Deficienc

16
17
18
19
20
21
22     ADA Deficienc
23
24
25
26
27
28


                                      30
     Case 3:18-cv-01869-SB     Document 1       Filed 10/24/18   Page 31 of 33




 1
 2

 3

 4

 5

 6

 7

 8

 9

10
11

12     ADA Deficienc
13

14

15
16

17

18
19
20
21

22

23

24

25

26
27     ADA Deficiency: Inaccessible to go counter.

28


                                           31
                                                                ---   I


     Case 3:18-cv-01869-SB   Document 1    Filed 10/24/18   Page 32 of 33




 1

 2
 3

 4

 5

 6

 7
 8

 9

10

11

12

13

14

15

16

17

18

19
20
21

22
23

24

25

26
27
28


                                      32
                                                           ---   I

     Case 3:18-cv-01869-SB       Document 1        Filed 10/24/18    Page 33 of 33




 1

 2

 3

 4

 5
 6

 7

 8

 9

10

11

12

13

14

15

16
       ADA Deficienc : Stairs on accessible route with no visible direction to alternate route.
17

18
     END
19

20

21

22

23

24

25

26
27

28


                                              33
